166 F.3d 348
NOTICE:  Although citation of unpublished opinions remains unfavored, unpublished opinions may now be cited if the opinion has persuasive value on a material issue, and a copy is attached to the citing document or, if cited in oral argument, copies are furnished to the Court and all parties.  See General Order of November 29, 1993, suspending 10th Cir. Rule 36.3 until December 31, 1995, or further order.
Jonnie MYERS, Plaintiff-Appellant,v.DEPARTMENT OF HUMAN SERVICES, sued as Department of HumanServices, Defendant-Appellee.
No. 97-5235.
United States Court of Appeals, Tenth Circuit.
Dec. 16, 1998.

1
Before BRORBY, BRISCOE, and LUCERO, C.J.


2
ORDER AND JUDGMENT*


3
Plaintiff Jonnie Myers appeals from the district court's grant of summary judgment to defendant on her claim of age discrimination, in violation of the Age Discrimination in Employment Act of 1967 (ADEA), 29 U.S.C. §§ 621-634.1  We review the district court's decision de novo, applying the same legal standards pursuant to Fed.R.Civ.P. 56(c).  See Kaul v. Stephan, 83 F.3d 1208, 1212 (10th Cir.1996).


4
On appeal, Ms. Myers contends that she has raised triable questions of fact by controverting defendant's factual statements, alleges that defendant's evidence is flawed and unreliable, and complains that defendant's production of records was untimely and unhelpful.  After careful review of the record on appeal together with the parties' briefs and the applicable law, we conclude that the district court correctly decided this case.  Therefore, for substantially the same reasons contained in the district court's order dated September 29, 1997, the judgment of the United States District Court



*
 This order and judgment is not binding precedent, except under the doctrines of law of the case, res judicata, and collateral estoppel.  The court generally disfavors the citation of orders and judgments; nevertheless, an order and judgment may be cited under the terms and conditions of 10th Cir.R. 36.3


1
 After examining the briefs and appellate record, this panel has determined unanimously to grant the parties' request for a decision on the briefs without oral argument.  See Fed.R.App.P. 34(f); 10th Cir.R. 34.1.9.  The case is therefore ordered submitted without oral argument